Name: Commission Regulation (EEC) No 1199/85 of 6 may 1985 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 5 . 85 Official Journal of the European Communities No L 126 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1199 / 85 of 6 May 1985 on the supply of various lots of butteroil as food aid skimmed-milk powder , butter and butteroil as food aid ( 4 ), as amended by Regulation (EEC) No 1886 / 83 ( s ); whereas , in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 591 / 85 ( 2 ), and in particular Article 6 ( 7 ) thereof, Having regard to Council Regulation (EEC ) No 1278 / 84 of 7 May 1984 laying down implementing rules for 1984 for Regulation (EEC) No 3331 / 82 on food-aid policy and food-aid management ( 3 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain third countries and beneficiary organizations have requested the supply of the quantity of butteroil set out therein ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354/ 83 of 17 May 1983 laying down general rules for the mobilization and supply of HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butteroil as food aid on the special terms set out in Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1985 . For the Commission Frans ANDRIESSEN Vice-President t 1 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 68 , 8 . 3 . 1985 , p. 5 . ( 3 ) OJ No L 124 , 11 . 5 . 1984 , p. 1 . ( 4 ) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( s ) OJ No L 187 , 12 . 7 . 1983 , p . 29 . No L 126 / 2 Official Journal of the European Communities 11 . 5 . 85 ANNEX I Notice of invitation to tender (M Description of the lot A B 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid-Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 40 tonnes 20 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kilograms ( 5 ) 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 15 June 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 6 ) 11 . 5 . 85 Official Journal of the European Communities No L 126 / 3 Description of the lot C D 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 18 January 1985 2 . Recipient Euronaid-Cebemo 3 . Country of destination Sudan 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 500 tonnes 500 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks French Dutch 9 . Specific characteristics  10 . Packaging 5 kilograms ( 5 ) 5 kilograms ( 7 ) 11 . Supplementary markings on the pack ­ 'BUTTEROIL / 40900 / 'BUTTEROIL / 41115 / aging GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 15 July 1985 13 . Closing date for the submission of tenders 27 May 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 July 1985 (b ) closing date for the submission of tenders 10 June 1985 15 . Miscellaneous ( 6 ) No L 126 / 4 Official Journal of the European Communities 11 . 5 . 85 Description of the lot E 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b) purpose Commission Decision of 23 July 1984 2 . Recipient World Food Programme 3 . Country of destination Pakistan 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 287 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Luxembourg 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the pack ­ aging 'PAKISTAN 2309 / KARACHI / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 July 1985 13 . Closing date for the submission of tenders 27 May 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 July 1985 ( b ) closing date for the submission of tenders 10 June 1985 15 . Miscellaneous  11 . 5 . 85 Official Journal of the European Communities No L 126 / 5 Notes: (*) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the recipient as soon as possible in order to ascertain which shipping documents are required . ( 4 ) The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in . . . (country of destination ) c / o 'Diplomatic Bag' (Berlaymont 1 / 123 ), Rue de la Loi 200 , B-1049 Brussels . ( 5 ) Shipment to take place in 20 ft containers . Conditions : FCL / LCL  Shippers-count-load and stowage (cls ). ( 6 ) The supplier must send a copy of the original invoice to : M. H. Schutz BY , Postbus 1438 , Blaak 16 , NL-3000 BK Rotterdam. ( 7 ) To be delivered on standard pallets  40 cartons each pallet  wrapped in plastic shrinked cover . No L 126 / 6 Official Journal of the European Communities 11 . 5 . 85 BILAC II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking A 40 15 Caritas Belgica Paraguay Paraguay / Caritas / 40214 / Asuncion / AcciÃ ³n de Caritas B / Destinado a la distribu ­ ciÃ ³n gratuita 25 Catholic Relief Services India India / Cathwel / 40127 / Cochin / Action of CRS / For free distribution B 20 20 Caritas Belgica Djibouti Djibouti / Caritas / 40228 / Djibouti / Action of Caritas B / Pour distribution gratuite